TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00504-CR


Baso Earl Harper, Jr., Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 50,373, HONORABLE JOE CARROLL, JUDGE PRESIDING






Appellant Baso Earl Harper, Jr., was placed on deferred adjudication community
supervision after pleading guilty to assault on a family member.  See Tex. Pen. Code Ann. § 22.01
(West Supp. 2002).  The district court later revoked supervision, adjudicated guilt, and imposed
sentence of imprisonment for six years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  
Appellant filed a pro se brief.  In it, he addresses the allegations that he violated the
conditions of supervision by failing to pay various fees and costs and by failing to participate in
community service projects.  The record reflects, however, that the court did not find these
allegations to be true.  The court revoked solely on the basis of appellant's commission of
subsequent criminal offenses.  In his pro se brief, appellant concedes the subsequent offenses.
We have reviewed the record, counsel's brief, and the pro se brief.  We agree that the
appeal is frivolous and without merit.  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.


				__________________________________________
				Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   January 10, 2002
Do Not Publish